                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )      No.:    3:18-CR-172-KAC-DCP
                                                 )
 MICHAEL A. LAPAGLIA,                            )
                                                 )
               Defendant.                        )


                                            ORDER

        New information that may impact the Defendant’s sentence was brought to the

 Court’s attention days before the Defendant’s previously-scheduled sentencing hearing.

 As a result, the Court delayed the hearing to permit further investigation by the Parties.

 Today, the United States Probation Office (USPO) filed a Third Revised “Presentence

 Investigation Report” (PSR) [Doc. 61] and addendum [Doc. 60].

        The Defendant pled guilty to the charged offenses in November 2018. The USPO

 filed the initial PSR in March 2019 [Doc. 13], the First Revised PSR in October 2019

 [Doc. 21], and the Second Revised PSR in March 2021 [Doc. 53]. In addition, the Parties

 initially filed their sentencing memoranda and motions for departures and/or variances in

 mid-March 2021 [Docs. 48-51] prior to (1) the Court’s modification of the Defendant’s

 terms of pretrial release due to his violation of pretrial conditions [Doc. 57], (2)

                                     , and (3)

                                     .




Case 3:18-cr-00172-KAC-DCP Document 62 Filed 04/21/21 Page 1 of 3 PageID #: 305
        To ensure that the Defendant’s rights are adequately protected and that the Parties

 can appropriately address the information that is relevant to the Defendant’s sentencing,

 the Court is resetting the briefing schedule for sentencing, along with the sentencing date.

 The following dates and deadlines are hereby RESCHEDULED and SET to facilitate

 efficient preparation and presentation of this case for sentencing:

        (1) Pursuant to Local Rule 83.9(c), all Parties must file with the Court any and all

           objections they may have to the Third Revised PSR, or a Notice of No

           Objections, by Tuesday, May 4, 2021. If an evidentiary hearing is required on

           any objections to the Report, the Party must expressly request the hearing at the

           time of filing any objections or response. Any objection not specifically raised

           in this filing, whether previously raised or not, is waived.

        (2) The Parties must file with the Court any and all responses to objections raised

           by Tuesday, May 11, 2021.

        (3) By Thursday, May 20, 2021, the Probation Officer must file an addendum to

           the Third Revised PSR noting any objections that the Parties raised to the Third

           Revised PSR and whether a change was made to the Third Revised PSR in

           response to such objections.

        (4) Pursuant to Local Rule 83.9(j), the Government shall file any motion pursuant

           to 18 U.S.C. § 3553(e) or section 5K1.1 of the Sentencing Guidelines, or for a

           sentence below the statutory mandatory minimum, by Thursday, May 20, 2021.

        (5) Pursuant to Local Rule 83.9(j), any other motion for downward or upward

           departure or variance and all sentencing memoranda must be filed by Thursday,

                                              2

Case 3:18-cr-00172-KAC-DCP Document 62 Filed 04/21/21 Page 2 of 3 PageID #: 306
           May 13, 2021. The Parties are ORDERED to raise any and all outstanding

           issues related to sentencing, whether previously raised or not, in these filings.

           Failure to timely raise an argument, whether previously raised or not, may

           result in a denial of a request for a departure or variance.

       (6) The sentencing hearing is RESCHEDULED for Thursday, May 27, 2021 at

           1:00 PM.

        The Government’s pending motion for a variance [Doc. 48] is DENIED as MOOT

 with leave to refile in accordance with this Order.

        IT IS SO ORDERED.

                                               s/ Katherine A. Crytzer
                                               KATHERINE A. CRYTZER
                                               United States District Judge




                                              3

Case 3:18-cr-00172-KAC-DCP Document 62 Filed 04/21/21 Page 3 of 3 PageID #: 307
